UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7348


THERL TAYLOR,

                Plaintiff - Appellant,

          v.

UNDETERMINED,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Mary Gordon Baker, Magistrate
Judge. (2:15-cv-00093-RMG-MGB)


Submitted:   January 29, 2016             Decided:   March 3, 2016


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Therl Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Therl Taylor, a South Carolina prisoner, seeks to appeal

the    district      court’s   order      authorizing         the     South       Carolina

Department      of   Corrections    to    collect      a     filing        fee    in    this

action.    Our review of the district court’s docket reveals no

such order in this case.           See Taylor v. Undetermined, No. 2:15-

cv-00093-RMG-MGB (D.S.C.).          To the extent Taylor seeks to appeal

the district court’s entry of his notice of voluntary dismissal,

we lack jurisdiction.          See Dearth v. Mukasey, 516 F.3d 413, 415

(6th    Cir.    2008)    (“Generally,         a   plaintiff         who    requests      or

consents   to     the   dismissal    of     his     action    cannot        appeal     that

dismissal because it is not an involuntary adverse judgment.”).

Finally,   Taylor’s      challenge     to     the    magistrate           judge’s      order

requiring him to bring the case into proper form is moot because

Taylor voluntarily dismissed the complaint.

       Accordingly, we dismiss this appeal.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 DISMISSED




                                          2